Opinion by
Mr. Justice McGowan,
Some hogs of defendant trespassed upon land owned by plaintiff, but occupied and cultivated by P. as tenant of plaintiff. P., as agent of plaintiff, and under his direction, seized these hogs. The action was to recover compensation for their seizure, under the statute. Gen. Stat., § 1186. Held, that only P. could maintain the action, he being owner within the meaning of the statute, which gives an action to “any freeholder or tenant of land, his agent or representative,” for compensation for hogs trespassing “oil his premises.” Judgment (Aldrich, J.) reversed.